Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot in view of the newly applied reference which teaches the newly added limitations.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-15, 19, 20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart et al. (US 2019/0149713, hereinafter Blanquart) in view of DiMaio et al. (US 2018/0310828, hereinafter DiMaio).
Re claim 1, Blanquart discloses, a system comprising: an emitter comprising pulses of electromagnetic radiation (110 emitter, pars [0095] and [0034]); an image sensor (110 and/or 2900) comprising a pixel array that detects reflected electromagnetic radiation (par [0095]), wherein the pixel array comprises a plurality of pixels each configurable as a short exposure pixel or a long exposure pixel (par [0039]); a controller (par [0091]) comprising a processor (102) in electrical communication with the image sensor and the emitter (pars [0037] and [0095], fig 25); wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises one or more of: electromagnetic radiation within a wavelength from about 513 nm to about 545 nm; electromagnetic radiation within a wavelength from about 565 nm to about 585 nm; or electromagnetic radiation having a wavelength from about 900 nm to about 1000 nm (pars [0039] and [0104]).
Blanquart fails to explicitly disclose limitations which are disclosed by DiMaio as follows: a system comprising: an emitter comprising a plurality of electromagnetic sources, wherein the emitter cycles the plurality of electromagnetic sources to emit a plurality of pulses of electromagnetic radiation (par [0174], 408); an image sensor comprising a pixel array that detects electromagnetic radiation, wherein the pixel array comprises a plurality of pixels each configurable as a short exposure pixel or a long exposure pixel; a controller comprising a processor in electrical communication with the image sensor and the emitter, wherein the controller synchronizes operations of the emitter and the image sensor such that the pixel array reads out data for generating a plurality of frames in response to the emitter pulsing the plurality of pulses of electromagnetic radiation (fig 7, 412); wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation within a waveband from about 900 nm to about 1000 nm and further comprises one or more of (pars [0177]-[0179]): electromagnetic radiation within a waveband from about 513 nm to about 545 nm (pars [0177]-[0179]); or electromagnetic radiation within a waveband from about 565 nm to about 585 nm (pars [0177]-[0179]); and wherein the plurality of frames comprises a spectral frame that comprises spectral imaging data for identifying a tissue structure within a scene based on a spectral response associated with the tissue structure (pars [0177]-[0179]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine a system comprising: an emitter comprising a plurality of electromagnetic sources, wherein the emitter cycles the plurality of electromagnetic sources to emit a plurality of pulses of electromagnetic radiation; an image sensor comprising a pixel array that detects electromagnetic radiation, wherein the pixel array comprises a plurality of pixels each configurable as a short exposure pixel or a long exposure pixel; a controller comprising a processor in electrical communication with the image sensor and the emitter, wherein the controller synchronizes operations of the emitter and the image sensor such that the pixel array reads out data for generating a plurality of frames in response to the emitter pulsing the plurality of pulses of electromagnetic radiation; wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises electromagnetic radiation within a waveband from about 900 nm to about 1000 nm and further comprises one or more of: electromagnetic radiation within a waveband from about 513 nm to about 545 nm; or electromagnetic radiation within a waveband from about 565 nm to about 585 nm; and wherein the plurality of frames comprises a spectral frame that comprises spectral imaging data for identifying a tissue structure within a scene based on a spectral response associated with the tissue structure of DiMaio with the system of Blanquart in order to more effectively identify tissue structures, as well as other body parts, to rapidly identify areas of concern.
Re claim 2, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein the pixel array comprises a plurality of short exposure pixels and a plurality of long exposure pixels arranged in a checkerboard pattern such that a short exposure pixel is located adjacent to a long exposure pixel (Blanquart pars [0037]-[0039], see also fig 16).
Re claim 3, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein: each of the plurality of pixels of the pixel array comprises a transfer gate transistor (Blanquart claim 1, transfer gate transistor); each transfer gate transistor is in electrical communication with a TX signal (Blanquart claim 1, connected by a Tx signal); and the TX signal provides a global operation for the transfer gate transistors of the plurality of pixels of the pixel array (Blanquart Tx, par [0051]).
Re claim 4, the combination of Blanquart and DiMaio discloses the limitations of claim 3 including wherein: the TX signal comprises a TX1 signal and a TX2 signal (Blanquart par [0047]); at least two pixels of the plurality of pixels of the pixel array share a floating diffusion in a horizontal direction in a two-way pixel share (Blanquart par [0065]); the TX1 signal communicates with transfer gate transistors of pixels located on a first side of the two-way pixel share on odd rows and with transfer gate transistors of pixels located on a second side of the two-way pixel share on even rows (Blanquart claim 9); and the TX2 signal communicates with transfer gate transistors of pixels located on the second side of the two-way pixel share on odd rows and with transfer gate transistors of pixels located on the first side of the two-way pixel share on even rows (Blanquart claim 9).
Re claim 5, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein the image sensor performs horizontal binning during a charge period of the pixel array (Blanquart claim 18).
Re claim 6, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein a pixel grouping of the pixel array shares a floating diffusion, wherein the pixel grouping comprises two pixels or four pixels (Blanquart claim 6, par [0065]).
Re claim 7, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein the pixel array is disposed on a first substrate of the image sensor and supporting circuitry for the pixel array is disposed remotely on a second substrate of the image sensor (Blanquart par [0101]).
Re claim 8, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein each of the plurality of frames corresponds to one or more pulses of the plurality of pulses a pulse of electromagnetic radiation emitted by the emitter (Blanquart pars [0039] and [0079], DiMaio pars [0177]-[0179], figs 1-7).
Re claim 9, the combination of Blanquart and DiMaio discloses the limitations of claim 8 including wherein the pixel array reads out the data during a readout period of the pixel array (Blanquart pars [0049]-[0050]), wherein the readout period is a duration of time when active pixels in the pixel array are read (Blanquart pars [0052] and [0065], claim 12).
Re claim 10, the combination of Blanquart and DiMaio discloses the limitations of claim 8 including wherein at least a portion of the plurality of frames are combined to form an image frame (Blanquart par [0074]).
Re claim 11, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein at least a portion the plurality of the pulses of electromagnetic radiation emitted by the emitter comprises white light emission (Blanquart par [0039], DiMaio pars [0177]-[0179], figs 1-7).
Re claim 12, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (Blanquart par [0057], fig 14).
Re claim 13, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (DiMaio pars [0177]-[0179]).
Re claim 14, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein at least one pulse of the plurality of pulses of electromagnetic radiation emitted by the emitter results in data for generating a frame, and wherein the system further comprises a display for displaying two or more frames as an image frame (Blanquart par [0074]).
Re claim 15, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a spectral emission that elicits the spectral response associated with the tissue structure (DiMaio Abstract, pars [0177]-[0179], figs 1-7), and wherein the spectral emission comprises one or more of: the electromagnetic radiation within the waveband from about 900 nm to about 1000 nm (DiMaio pars [0177]-[0179], figs 1-7); the electromagnetic radiation within the waveband from about 513 nm to about 545 nm (DiMaio pars [0177]-[0179], figs 1-7); or the electromagnetic radiation within the waveband from about 565 nm to about 585 nm (DiMaio pars [0177]-[0179], figs 1-7). 
Re claim 19, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (Blanquart pars [0037], [0039], [0074], and [0080]).
Re claim 20, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein the controller is configured to provide the spectral frame to a corresponding system that identifies one or more tissue structures in a body based on the spectral imaging data (DiMaio pars [0177]-[0179], figs 1-7).
Re claim 22, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (Blanquart par [0100], fig 26A and 26B).
Re claim 23, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames (Blanquart pars [0039] and [0070]), and wherein each image frame in the video stream comprises data from two or more of the plurality of frames (Blanquart par [0037], DiMaio pars [0177]-[0179], figs 1-7).
Re claim 24, the combination of Blanquart and DiMaio discloses the limitations of claim 1 including wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation (Blanquart par [0039]), and wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (Blanquart par [0034], claim 15).
Claim 25 recites essentially the same scope as claim 1 except for a hyperspectral wavelength for hyperspectral imaging data which is disclosed by DiMaio as described above (pars [0177]-[0179], figs 1-7).

Claims 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart and DiMaio as applied to claim 15 above, and further in view of Culman et al. (WO 2018/049215, hereinafter Culman).
Re claim 16, the combination of Blanquart DiMaio discloses the limitations of claim 15 but fails to explicitly disclose limitations which are disclosed by Culman as follows: including wherein the controller is further configured to: provide the spectral frame to a corresponding system that determines a location of the tissue structure within the scene based on the spectral imaging data; receive the location of the tissue structure from the corresponding system (Culman pars [0120] and [0054]); generate an overlay frame comprising the location of the critical tissue structure (Culman par [0044]); and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (Culman pars [0052] and [0054]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine including wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene of Culman with the system of Blanquart and DiMaio in order to improve tissue tracking.
Re claim 21, the combination of Blanquart DiMaio discloses the limitations of claim 19 but fails to explicitly disclose limitations which are disclosed by Culman as follows: wherein the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (pars [0054], [0108], [0053], and [0006]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor of Culman with the system of Blanquart and DiMaio in order to improve tissue tracking. 

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blanquart and DiMaio as applied to claim 1 above, and further in view of Blanquart et al. (US 2016/0183775, hereinafter ‘775).
Re claim 17, the combination of Blanquart DiMaio discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by ‘775 as follows: wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor (pars [0099], [0108]-[0109], and [0045]), wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (par [0064], fig 2A).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array of ‘775 with the system of Blanquart an DiMaio in order to improve image analysis by ensuring uniform lighting conditions. 
Re claim 18, the combination of Blanquart DiMaio discloses the limitations of claim 1 but fails to explicitly disclose limitations which are disclosed by ‘775 as follows: wherein the controller is configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter (par [0045]) based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment (par [0027]).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine wherein the controller is configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment of ‘775 with the system of Blanquart and DiMaio in order to improve image analysis by ensuring uniform lighting conditions. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL W FOSSELMAN whose telephone number is (571)270-3728. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL W FOSSELMAN/Primary Examiner, Art Unit 2696